Dissenting Opinion by
Mr. Chief Justice Horace Stern:
The complaint in this case is based on the allegation that defendant Railroad Company did not furnish plaintiff with a reasonably safe place in which to work. I do not find in the testimony that the accident happened at a place where plaintiff was, or ever had been, called upon to work, and therefore I do not think that it was the duty of the defendant to keep the space between its rails and ties at that point free of lumps of coal.
I therefore dissent from the refusal of the court to grant judgment n.o.v.
Mr. Justice Chidsey concurs in this dissenting opinion.